Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 08/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. August 31, 2008 (Unaudited) Coupon Maturity Principal Short-Term Investments101.5% Rate (%) Date Amount ($) Value ($) New Jersey99.8% Atlantic City Board of Education, GO Notes, Refunding (Insured; FSA) 5.50 12/1/08 1,250,000 1,259,965 Atlantic County, GO Notes 3.13 1/15/09 150,000 150,618 Atlantic County, GO Notes 3.50 1/15/09 585,000 588,646 Avalon Borough, GO Notes (General Improvements Bonds and Water/Sewer Utility Bonds) 3.00 5/15/09 335,000 336,964 BB&T Municipal Trust (New Jersey Turnpike Authority, Turnpike Revenue) (Insured; AMBAC and Liquidity Facility; Branch Banking and Trust Co.) 1.82 9/7/08 22,285,000 a,b 22,285,000 Bergen County, GO Notes 3.50 10/15/08 1,510,000 1,513,041 Bergen County Improvement Authority, MFHR (Kentshire Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 1.85 9/7/08 21,000,000 a 21,000,000 Burlington County Bridge Commission, County-Guaranteed Pooled Loan Revenue (Governmental Loan Program) 5.00 10/15/08 370,000 371,297 Burlington Township Board of Education, GO Notes, Refunding 5.00 1/15/09 775,000 784,690 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (Cooper Health System Obligated Group Issue) (LOC; Commerce Bank NA) 1.94 9/7/08 7,760,000 a 7,760,000 Camden County Improvement Authority, MFHR (Liberty Park Housing Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 2.15 9/7/08 7,060,000 a,b 7,060,000 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; Commerce Bank NA) 1.84 9/7/08 2,000,000 a 2,000,000 Chester Township, GO Notes, BAN 2.00 2/27/09 1,904,000 1,905,823 Collingswood Borough, GO Notes (General Improvements Bonds and Water/Sewer Utility Bonds) (Insured; FSA) 2/1/09 Cresskill, GO Notes (General Improvement) (Insured, FSA) 4/1/09 Delaware River Port Authority, Revenue, Refunding (LOC; Bank of America) 9/7/08 12,000,000 a Delaware River Port Authority, Revenue, Refunding (LOC; Bank of America) 9/7/08 10,000,000 a Deptford Township, GO Notes, BAN 11/19/08 East Brunswick Township, GO Notes, BAN 10/10/08 Essex County Improvement Authority, Pooled Governmental Loan Program Revenue (LOC; Wachovia Bank) 9/7/08 600,000 a Essex County Improvement Authority, Revenue (Jewish Community Center of MetroWest, Inc. Project) (LOC; Wachovia Bank) 9/7/08 600,000 a Essex County Improvement Authority, Revenue (The Children's Institute Project) (LOC; Wachovia Bank) 9/7/08 1,690,000 a Essex Fells, GO Notes, BAN 4/10/09 Franklin Lakes Borough, GO Notes, Refunding (General Improvement) 3/1/09 Hackensack, GO Notes, Refunding (Insured; FSA) 3/15/09 Haddonfield Borough, Water and Sewer Utility Revenue 7/15/09 Hamilton Township, GO Notes (General Improvement) (Insured; FSA) 10/15/08 Harding Township, GO Notes, BAN 2/20/09 Highland Park Borough, GO Notes (Insured; FSA) 6/15/09 Jefferson Township, GO Notes, BAN 7/1/09 Jersey City, GO Notes, Refunding 10/1/08 Livingston Township, GO Notes, Refunding, BAN 5/21/09 Long Branch, GO Notes, BAN 8/14/09 Lower Municipal Township Utilities Authority, Project Notes 2/27/09 Maplewood Township, GO Notes, Refunding (General Improvement) (Insured; FSA) 2/1/09 Mercer County Improvement Authority, Revenue (Children's Home Society Project) (LOC; Wachovia Bank) 9/7/08 495,000 a Merchantville Borough Board of Education, GO Notes, Refunding (Insured; FSA) 1/15/09 Middlesex County Utilities Authority, Sewer Revenue, Refunding (Insured; FSA) 12/1/08 Middlesex County, GO Notes 6/1/09 Monmouth County, GO Notes 1/15/09 Monmouth County, GO Notes, Refunding 9/1/08 Montville Township, GO Notes 5/15/09 Morris County, GO Notes, Refunding 2/1/09 Morristown, GO Notes, TAN 2/10/09 New Jersey, COP, Refunding (Equipment Lease Purchase Agreement) 6/15/09 New Jersey, GO Notes 2/1/09 1,000,000 c New Jersey, GO Notes (Various Purposes) 2/1/09 100,000 c New Jersey Building Authority, State Building Revenue (LOC; Bank of Nova Scotia) 9/7/08 7,300,000 a New Jersey Building Authority, State Building Revenue (LOC; Bank of Nova Scotia) 9/7/08 5,400,000 a New Jersey Building Authority, State Building Revenue, Refunding 12/15/08 New Jersey Economic Development Authority, EDR (A. F. L. Quality Inc. Project) (LOC; Bank of America) 9/7/08 120,000 a New Jersey Economic Development Authority, EDR (Challenge Printing Project) (LOC; Wachovia Bank) 9/7/08 765,000 a New Jersey Economic Development Authority, EDR (Hathaway Associates LLC Project) (LOC; Wachovia Bank) 9/7/08 1,940,000 a New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wachovia Bank) 9/7/08 815,000 a New Jersey Economic Development Authority, EDR (Parke Place Associates Project) (LOC; Commerce Bank NA) 9/7/08 1,300,000 a New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wachovia Bank) 9/7/08 1,560,000 a New Jersey Economic Development Authority, EDR (Republic Services Inc. Project) (LOC; Bank of America) 9/7/08 820,000 a New Jersey Economic Development Authority, EDR (Saint Peters Preparatory School) (LOC; Wachovia Bank) 9/7/08 490,000 a New Jersey Economic Development Authority, EDR (Services for Children with Hidden Intelligence, Inc. Project) (LOC; Fulton Bank) 9/7/08 4,500,000 a New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus Project) (LOC; Valley National Bank) 9/7/08 2,800,000 a New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank N.A.) 9/7/08 1,835,000 a New Jersey Economic Development Authority, EDR (The Center School Project) (LOC; Bank of America) 9/7/08 225,000 a New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wachovia Bank) 9/7/08 1,785,000 a New Jersey Economic Development Authority, EDR (The Institute of Electrical and Electronics Engineers, Inc. Project) (LOC; Wachovia Bank) 9/7/08 1,950,000 a New Jersey Economic Development Authority, EDR (The Institute of Electrical and Electronics Engineers, Inc. Project) (LOC; Wachovia Bank) 9/7/08 685,000 a New Jersey Economic Development Authority, EDR (VOADV Property, Inc. Project) (LOC; Commerce Bank N.A.) 1.84 9/7/08 1,245,000 a 1,245,000 New Jersey Economic Development Authority, EDR, Refunding (Phoenix Realty Partners Project) (LOC: Wachovia Bank) 1.93 9/7/08 3,500,000 a 3,500,000 New Jersey Economic Development Authority, EDR, Refunding (R. Realty Company Project) (LOC; Wachovia Bank) 1.88 9/7/08 300,000 a 300,000 New Jersey Economic Development Authority, First Mortgage Revenue, Refunding (Franciscan Oaks Project) (LOC; Wachovia Bank) 1.81 9/7/08 400,000 a 400,000 New Jersey Economic Development Authority, Gas Facilities Revenue, Refunding (Pivotal Utility Holdings, Inc. Project) (LOC; Wells Fargo Bank) 2.30 9/1/08 16,800,000 a 16,800,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; Wachovia Bank) 1.98 9/7/08 2,170,000 a 2,170,000 New Jersey Economic Development Authority, LR (Somerset Hills YMCA Project) (LOC; Commerce Bank N.A.) 1.84 9/7/08 3,820,000 a 3,820,000 New Jersey Economic Development Authority, Market Transition Facility Senior Lien Revenue, Refunding 5.00 7/1/09 4,000,000 4,093,287 New Jersey Economic Development Authority, Revenue (Buchanan and Zweigle Project) (LOC; Wachovia Bank) 1.98 9/7/08 1,950,000 a 1,950,000 New Jersey Economic Development Authority, Revenue (Catholic Charities Project) (LOC; Wachovia Bank) 1.83 9/7/08 1,475,000 a 1,475,000 New Jersey Economic Development Authority, Revenue (Catholic Community Services Project) (LOC; Wachovia Bank) 1.88 9/7/08 465,000 a 465,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wachovia Bank) 1.88 9/7/08 3,210,000 a 3,210,000 New Jersey Economic Development Authority, Revenue (Crane's Mill Project) (LOC; TD Banknorth NA) 1.79 9/7/08 2,350,000 a 2,350,000 New Jersey Economic Development Authority, Revenue (Crane's Mill Project) (LOC; TD Banknorth NA) 9/7/08 8,960,000 a New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wachovia Bank) 9/7/08 2,215,000 a New Jersey Economic Development Authority, Revenue (G&W Laboratories, Inc. Project) (LOC; Wachovia Bank) 9/7/08 3,685,000 a New Jersey Economic Development Authority, Revenue (Joseph H. Moreng, Jr. and James Moreng Leasing Partnership) (LOC; Wachovia Bank) 9/7/08 650,000 a New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wachovia Bank) 9/7/08 2,370,000 a New Jersey Economic Development Authority, Revenue (Oak Hill Academy Project) (LOC; Wachovia Bank) 9/7/08 1,815,000 a New Jersey Economic Development Authority, Revenue (Research and Manufacturing Corporation of America Project) (LOC; Wachovia Bank) 9/7/08 3,515,000 a New Jersey Economic Development Authority, Revenue (Rose Hill Associates Project) (LOC; Commerce Bank NA) 9/7/08 5,955,000 a New Jersey Economic Development Authority, Revenue (Stuart Country Day School of the Sacred Heart, Princeton, Inc. Project) (LOC; Allied Irish Banks) 9/7/08 600,000 a New Jersey Economic Development Authority, Revenue (The Montclair Art Museum Project) (LOC; JPMorgan Chase Bank) 9/7/08 5,260,000 a New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wachovia Bank) 9/7/08 1,290,000 a New Jersey Economic Development Authority, Revenue, Refunding (Station Plaza Park and Ride, L.P. Project) (LOC; Wachovia Bank) 9/7/08 3,885,000 a New Jersey Economic Development Construction Revenue 3/1/09 New Jersey Economic Development Authority, School Facilities Construction Revenue (Liquidity Facility; Bank of America) 9/7/08 7,000,000 a,b New Jersey Economic Development Authority, School Facilities Construction Revenue (Liquidity Facility; Citibank NA) 9/7/08 12,000,000 a,b New Jersey Economic Development Authority, School Facilities Construction Revenue (LOC: Bank of Nova Scotia and Lloyds TSB Bank PLC) 9/1/08 2,065,000 a New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Allied Irish Banks) 9/7/08 20,945,000 a New Jersey Economic Development Authority, Senior Care Revenue (Bayshore Health Care Center Project) (LOC; KBC Bank) 9/7/08 1,000,000 a New Jersey Economic Development Authority, Special Facility Revenue (Port Newark Container Terminal LLC Project) (LOC; Citibank NA) 9/7/08 33,900,000 a New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Projects) (Insured; FSA) 5/1/09 3,000,000 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue, Refunding 9/1/08 1,900,000 New Jersey Educational Facilities Authority, Revenue (Institute for Defense Analyses Issue) (LOC; Branch Banking and Trust Co.) 9/7/08 5,000,000 a New Jersey Educational Facilities Authority, Revenue (Princeton University) 9/1/08 2,727,000 a New Jersey Educational Facilities Authority, Revenue (Princeton University) 9/1/08 10,300,000 a New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty) 4.00 7/1/09 1,150,000 1,168,232 New Jersey Health Care Facilities Financing Authority, Department of Human Services, LR (Greystone Park Psychiatric Hospital Project) 5.00 9/15/08 1,000,000 1,001,079 New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group) (LOC; Wachovia Bank) 1.78 9/7/08 2,120,000 a 2,120,000 New Jersey Health Care Facilities Financing Authority, Revenue (Children's Specialized Hospital Project) (LOC; Wachovia Bank) 1.78 9/7/08 300,000 a 300,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty and Liquidity Facility; Morgan Stanley Bank) 1.94 9/7/08 3,000,000 a,b 3,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 1.78 9/7/08 900,000 a 900,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 1.78 9/7/08 650,000 a 650,000 New Jersey Health Care Facilities Financing Authority, Revenue (Hospital Capital Asset Financing Program) (LOC; JPMorgan Chase Bank) 1.78 9/7/08 500,000 a 500,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Morgan Stanley Bank) 1.94 9/7/08 4,950,000 a,b 4,950,000 New Jersey Health Care Facilities Financing Authority, Revenue (Merlots Program) (Virtua Health Issue) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 1.92 9/7/08 16,885,000 a,b 16,885,000 New Jersey Health Care Facilities Financing Authority, Revenue (Rahway Hospital) (LOC; Wachovia Bank) 1.81 9/7/08 5,030,000 a 5,030,000 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) (LOC; Wachovia Bank) 1.77 9/7/08 3,005,000 a 3,005,000 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) (LOC; Wachovia Bank) 1.78 9/7/08 2,840,000 a 2,840,000 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (LOC; JPMorgan Chase Bank) 1.71 9/7/08 5,100,000 a 5,100,000 New Jersey Health Care Facilities Financing Authority, Revenue (Somerset Medical Center Issue) (LOC; Morgan Stanley Bank) 2.04 9/7/08 26,145,000 a,b 26,145,000 New Jersey Health Care Facilities Financing Authority, Revenue (Somerset Medical Center Issue) (LOC; TD Banknorth NA) 1.79 9/7/08 4,100,000 a 4,100,000 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital, Inc.) (LOC; Wachovia Bank) 1.81 9/7/08 1,570,000 a 1,570,000 New Jersey Health Care Facilities Financing Authority, Revenue (Southern Ocean County Hospital Issue) (LOC; Wachovia Bank) 1.81 9/7/08 575,000 a 575,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; Wachovia Bank) 1.78 9/7/08 2,000,000 a 2,000,000 New Jersey Health Care Facilities Financing Authority, Revenue, Refunding (Underwood-Memorial Hospital Issue) (LOC; UBS AG) 1.70 9/7/08 12,700,000 a 12,700,000 New Jersey Housing and Mortgage Finance Agency, Capital Fund Program Revenue (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 2.34 9/7/08 2,400,000 a,b 2,400,000 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue (Insured; FSA and Liquidity Facility; Lloyds TBS Bank PLC) 1.95 9/7/08 5,000,000 a 5,000,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Morgan Stanley Bank) 2.09 9/7/08 6,135,000 a,b 6,135,000 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/08 4,100,000 4,134,158 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/08 1,200,000 1,208,141 New Jersey Transportation Trust Fund Authority (Transportation System) 5.13 6/15/09 175,000 c 179,069 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/09 1,000,000 1,026,736 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; FSA and Liquidity Facility; Morgan Stanley Bank) 2.09 9/7/08 2,849,000 a,b 2,849,000 New Jersey Transportation Trust Fund Authority, Grant Anticipation Bonds 5.00 6/15/09 4,000,000 4,088,197 New Jersey Turnpike Authority, Turnpike Revenue 4.90 1/1/09 175,000 176,577 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 9/7/08 25,100,000 a 25,100,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 9/7/08 18,600,000 a 18,600,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.50 1/1/09 2,000,000 2,015,911 Newton, GO Notes, Refunding 2.20 10/1/08 100,000 99,995 Pennsauken Township, GO Notes, TAN 2.75 9/11/08 8,500,000 8,501,295 Port Authority of New York and New Jersey (Consolidated Bonds, 133rd Series) (Insured; FSA) 2.50 7/15/09 380,000 381,623 Port Authority of New York and New Jersey (Consolidated Bonds, 147th Series) (Insured; FGIC and Liquidity Facility; Bayerische Landesbank) 2.02 9/7/08 4,500,000 a,b 4,500,000 Port Authority of New York and New Jersey, Equipment Notes 1.90 9/7/08 1,255,000 a 1,255,000 Port Authority of New York and New Jersey, Equipment Notes 1.90 9/7/08 5,800,000 a 5,800,000 Princeton Borough, GO Notes, BAN 2.50 6/12/09 4,297,000 4,319,965 Puttable Floating Option Tax Exempt Receipts (New Jersey Economic Development Authority, Assisted Living Facility Revenue (Meridian Assisted Living at Bridgewater Project)) (LOC; Merrill Lynch Capital Services and Liquidity Facility; Merrill Lynch Capital Services) 2.78 9/7/08 14,195,000 a,b 14,195,000 Puttable Floating Option Tax Exempt Receipts (Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Facility; Merrill Lynch Capital Services) 1.89 9/7/08 2,730,000 a,b 2,730,000 Quinton Township, GO Notes, BAN 2.75 3/1/09 1,225,000 1,228,588 South Brunswick Township, Notes 2.00 2/19/09 4,050,000 4,060,246 Sparta Township, GO Notes, BAN 2.25 5/29/09 4,018,065 4,025,347 Summit, GO Notes, BAN 2.25 5/7/09 1,520,000 1,521,512 Summit, GO Notes, BAN 2.50 5/15/09 3,800,000 3,814,378 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/09 895,000 915,456 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 2.64 9/7/08 5,125,000 a,b 5,125,000 Union County, GO Notes (County Vocational-Technical School) 3.25 2/15/09 1,100,000 1,105,677 Union County, GO Notes (General Improvement) 3.25 2/15/09 700,000 703,613 Wayne Township, GO Notes, BAN 3.50 9/19/08 1,035,000 1,035,248 West Windsor Township, GO Notes, BAN 2.00 2/20/09 1,504,000 1,509,372 U.S. Related1.7% BB&T Municipal Trust (Puerto Rico Infrastructure Financing Authority, Special Tax Revenue) (Liquidity Facility; Branch Banking and Trust Co.) 9/7/08 2,000,000 a,b Puerto Rico Government Development Bank, Senior Notes (Liquidity Facility; Merrill Lynch Bank and LOC; Merrill Lynch) 9/7/08 1,500,000 a,b Puerto Rico Industrial Tourist Educational Medical and Environmental Control Facilities Financing Authority, Environmental Control Facilities Revenue (Bristol-Myers Squibb Company Project) 9/7/08 6,300,000 a Total Investments (cost $587,829,001) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2008, these securities amounted to $140,759,000 or 24.3% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At August 31, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 By: /s/ James Windels James Windels Treasurer Date: October 27, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
